This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 ANNA LEE HEEMSBERGEN,

 3          Plaintiff-Appellee,

 4 v.                                                                            No. A-1-CA-36834

 5 JOHN GIVAN,

 6          Defendant-Appellant,

 7 and

 8 REBAL GIVAN,

 9          Defendant.

10 APPEAL FROM THE DISTRICT COURT OF HIDALGO COUNTY
11 J.C. Robinson, District Judge

12 Anna Lee Heemsbergen
13 Lordsburg, NM

14 Pro Se Appellee

15 John Givan
16 Lordsburg, NM

17 Pro Se Appellant

18                                 MEMORANDUM OPINION
 1 ZAMORA, Judge.

 2   {1}   Defendant appeals the district court’s adverse decision in this case. We issued

 3 a notice of proposed summary disposition proposing to affirm. That notice was mailed

 4 to the address provided to this Court by Defendant. We then issued an amended notice

 5 and mailed that notice to the same address. Both mailings were returned to this Court

 6 unopened. We note that it is Defendant’s responsibility to provide this Court with a

 7 proper address where he may be served with notices and other documents issued by

 8 this Court. The time for filing a memorandum in opposition to our notices of proposed

 9 summary disposition has expired. Therefore, for the reasons stated in those notices,

10 we affirm.

11   {2}   IT IS SO ORDERED.


12
13                                         M. MONICA ZAMORA, Judge

14 WE CONCUR:


15
16 J. MILES HANISEE, Judge


17
18 JULIE J. VARGAS, Judge